DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 26 September 2021 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 September 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN105183246) (herein “Gao”) in view of Zhang et al (CN105204695) (herein “Zhang”) and further in view of Suzhou et al (CN106155403) (herein “Suzhou”).	In regards to claim 1, Gao teaches a conductive laminated structure, comprising: a conductive layer (See; Figs. 3 and 4 for conductive layer 805 and Fig. 10 for conductive layer 303), comprising a metal nanowire conductive layer (See; Figs. 3 and 4 for Nano silver wires 801) and an adhesion enhancement layer (See; Fig. 10 for adhesion-promoting layer 302); and a signal connection layer, located on the conductive layer (See; Fig. 10 for first substrate 301), wherein the conductive layer is provided with an opening (See; Figs. 5 and 10 for through holes 171). Gao fails to explicitly teach wherein the adhesion enhancement layer and the metal nanowire conductive layer are at least partially embedded into each other along a thickness extending direction of the adhesion enhancement layer.	However, Zhang teaches wherein the adhesion enhancement layer and the metal nanowire conductive layer are at least partially embedded into each other along a thickness extending direction of the adhesion enhancement layer (See; Fig. 4 for nano silver wires 1005 are embedded with the adhesion promoting layer / tackifier layer 202). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gao with the structure of Zhang so as to increase the adhesion between the nano wire conductive layer and the substrate. Further the combination of Gao and Zhang fails to explicitly teach at least part of the signal connection layer is embedded into the opening along a thickness extending direction of the signal connection layer.See; Fig. 3 where each electrode lead 40 (equivalent to the signal connection layer) includes a lead body portion 42 and an embedded component integrally connected to the lead body portion 42 and the embedded portion 44 extends through the via 26 to directly contact with the surface of the first substrate layer 10. Further see Fig. 6 where the electrode lead includes a plurality of portions that are embedded into the openings along a thickness direction). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gao to include the embedded signal connection layer of Suzhou to further enhance the adhesion between the two layers, increasing stability of the overall structure.	In regards to claim 2, Suzhou fails to explicitly teach wherein one side of a vertical section of the opening near the signal connection layer has a size larger than that of the other side of the vertical section of the opening away from the signal connection layer. However, please refer to MPEP §2144.04(IV)(B)which indicates that changes in shape are a matter of obvious design choice absent persuasive evidence that the particular shape configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the shape of the openings to be larger on one side. Such a modification would merely constitute a design choice absent evidence of a proven significance or discernable function of the particularly claimed shape.	In regards to claim 3, Suzhou fails to explicitly teach wherein the vertical section of the opening has a trapezoidal shape. However, please refer to MPEP §2144.04(IV)(B)which indicates that changes in shape are a matter of obvious design choice absent persuasive evidence that the particular shape configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been See; Figs. 4 and 6).	In regards to claim 5, Suzhou teaches wherein a plurality of the openings are provided and evenly distributed in the conductive layer (See; Fig. 6 for a plurality of openings).	In regards to claim 6, Suzhou teaches wherein the plurality of the openings are distributed in multiple rows or columns (See; Fig. 6 where the grooves 28 are described as grid like, i.e. made of multiple rows).	In regards to claim 7, Suzhou teaches wherein the depth of the opening is smaller than or equal to the thickness of the conductive layer (See; Fig. 6 where the openings are smaller than the conductive layer).	In regards to claim 8, Gao teaches herein the metal nanowire conductive layer comprises: a matrix; and a plurality of metal nanowires embedded in the matrix; the plurality of metal nanowires are lap-jointed with one another to form a conductive network (See; Figs. 2,3 and 8 for a matrix of metal nanowires lap-joined together to form a conductive network). Further Zhang teaches a matrix 1003 and the nano silver wires 1001 overlap each other to form a conductive network, wherein the nano silver wires 1001 are at least partially embedded in the matrix 1003 forming a matrix (See; Fig. 2).	In regards to claim 9, Zhang teaches wherein the material of the adhesion enhancement layer is at least one of high molecular polymer, resin, transparent optical adhesive, oxides, and photoresist analogues (See; p[0013]-p[0018] “ Preferably, the tackifier layer material is any one of a polymer, a resin, a transparent optical glue, an oxide, and a photoresist, or any combination thereof”).	In regards to claim 10, Suzhou teaches wherein the material of the signal connection layer is at least one of silver, gold, tin indium oxide, metallic sieves and graphene (See; p[0010] where the electrode leads in the signal connection layer are made of silver).	In regards to claim 11, Gao teaches wherein the material of the metal nanowires is gold, silver, platinum, copper, cobalt or palladium (See; Abstract for silver nanowires).	In regards to claim 17, Gao teaches a touch-control display device (See; Abstract), comprising: a substrate (See; Fig. 2 807); a conductive laminated structure, located on the substrate (See; Fig. 2 805); wherein the conductive laminated structure comprises: a conductive layer (See; Figs. 3 and 4 for conductive layer 805 and Fig. 10 for conductive layer 303), comprising a metal nanowire conductive layer (See; Figs. 3 and 4 for Nano silver wires 801) and an adhesion enhancement layer (See; Fig. 10 for adhesion-promoting layer 302); and a signal connection layer, located on the conductive layer (See; Fig. 10 for first substrate 301), wherein the conductive layer is provided with an opening (See; Figs. 5 and 10 for through holes 171). Gao fails to explicitly teach wherein the adhesion enhancement layer and the metal nanowire conductive layer are at least partially embedded into each other along a thickness extending direction of the adhesion enhancement layer.	However, Zhang teaches wherein the adhesion enhancement layer and the metal nanowire See; Fig. 4 for nano silver wires 1005 are embedded with the adhesion promoting layer / tackifier layer 202). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gao with the structure of Zhang so as to increase the adhesion between the nano wire conductive layer and the substrate. Further the combination of Gao and Zhang fails to explicitly teach at least part of the signal connection layer is embedded into the opening along a thickness extending direction of the signal connection layer.	However, Suzhou teaches at least part of the signal connection layer is embedded into the opening along a thickness extending direction of the signal connection layer (See; Fig. 3 where each electrode lead 40 (equivalent to the signal connection layer) includes a lead body portion 42 and an embedded component integrally connected to the lead body portion 42 and the embedded portion 44 extends through the via 26 to directly contact with the surface of the first substrate layer 10. Further see Fig. 6 where the electrode lead includes a plurality of portions that are embedded into the openings along a thickness direction). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gao to include the embedded signal connection layer of Suzhou to further enhance the adhesion between the two layers, increasing stability of the overall structure.
	In regards to claim 18, Suzhou teaches wherein, the substrate comprises a viewable area and a bezel area surrounding the viewable area, the signal connection layer and the opening are provided in the bezel area (See; Figs. 2, 3 and abstract for a display device having a visible region and a bezel surrounding the visible touch area, where the signal connection layer 40 are formed at the edges of the display in the bezel area to connect to the touch structures).
See; Figs. 2, 5 and 10 where the signal connection layer is provided over the entire display area).
	In regards to claim 20, Gao teaches further comprising a cover plate and a bonding layer, the bonding layer is located between the conductive laminated structure and the cover plate so as to bond the conductive laminated structure and the cover plate together (See; Fig. 10 for a cover plate 307 and a adhesion layer 309 located between the cover plate and conductive layer 303).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627